       Case 1:19-cv-08345-MKV-DCF Document 45 Filed 04/02/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
SAMANTHA SIVA KUMARAN, et al

                                   Plaintiffs,                          Case No. 1:19-cv-08345-MKV-DCF

           -against-
                                                                        STIPULATION TO EXTEND
                                                                        PRETRIAL DEADLINES
NORTHLAND ENERGY TRADING, LLC,
et al,

                                    Defendants.
-------------------------------------------------------------------X

        IT IS HEREBY STIPULATED AND AGREED by plaintiffs and counsel for

defendants that:

        1.       The parties’ deadlines set forth in the Scheduling Order dated January 16, 2020

[Dkt. No. 31] (the “Scheduling Order”) are extended as follows:

                 (a)      The deadline to serve initial document requests and interrogatories is
                          extended from April 3, 2020 to June 3, 2020 or another date to be set by
                          the Court at the conference scheduled for May 14, 2020;

                 (b)      The deadline for any motions to amend the pleadings or join additional
                          parties is extended from June 5, 2020 to August 5, 2020 or another date to
                          be set by the Court at the conference scheduled for May 14, 2020; and

                 (a)      The deadline to complete fact discovery is extended from July 17, 2020 to
                          September 17, 2020 or another date to be set by the Court at the
                          conference scheduled for May 14, 2020.

        2.       This stipulation is entered into in accordance with the Scheduling Order, which

permits the parties to stipulate to modify interim deadlines in the Scheduling Order.

        3.       This Stipulation may be signed in counterparts and email signatures are valid and

binding.
          Case 1:19-cv-08345-MKV-DCF Document 45 Filed 04/02/20 Page 2 of 2


Dated: New York, NY                     Dated: Uniondale, New York
       April 1, 2020                           April 1, 2020

SAMANTHA SIVA KUMARAN                   WESTERMAN BALL EDERER
                                        MILLER ZUCKER & SHARFSTEIN, LLP


By: _____________________________       By: _____________________________
    Samantha Siva Kumaran                    Ellen Tobin
    Plaintiff pro se                         1201 RXR Plaza
                                             Uniondale, New York 11556
                                             (516) 622-9200
                                             Attorneys for Defendants




2179645




                                          2
